CLD-187                                                  NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                                No. 10-1445
                                ___________

                 D’RAYFIELD KARY KHAME SHIPMAN,
                                             Appellant

                                      v.

               STATE OF DELAWARE; HAROLD STAFFORD;
            W. THOMAS MACPHERSON; YVONNE MARSHALL;
          LAVINIA MCGINTY; SHERRY ECKEARD; FRAN LALLY;
                 MIKE BEGATTO; LOCAL 2038 AFSCME
                 ____________________________________

               On Appeal from the United States District Court
                         for the District of Delaware
                        (D.C. Civil No. 05-cv-00665)
                District Judge: Honorable Gregory M. Sleet
                ____________________________________

                   Submitted for Possible Summary Action
              Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 May 6, 2010

            Before: BARRY, FISHER and COWEN, Circuit Judges.

                            (Filed: May 25, 2010)
                                  _________

                                 OPINION
                                 _________
PER CURIAM

       In September 2005, D’Rayfield Kary Khame Shipman filed a pro se complaint

pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”), alleging that he was

discriminated against on the basis of race, color, and sex when he was terminated from

his job with the Delaware Department of Labor. He named as defendants the State of

Delaware (“the State”), the American Federation of State, County, and Municipal

Employees Local 2038 (“the Union”), and individuals employed by those entities (“the

Individual Defendants”). The District Court granted motions to dismiss filed by the

Union and the Individual Defendants, holding that Shipman failed to state a claim against

the Union and that the Individual Defendants could not be held liable under Title VII.1

Later, the District Court granted the State’s motion to dismiss based on Shipman’s failure

to prosecute. Shipman appealed.

       Title VII prohibits unlawful employment practices by employers. See Emerson v.

Thiel Coll., 296 F.3d 184, 190 (3d Cir. 2002). Indeed, “Congress did not intend to hold

individual employees liable under Title VII.” Sheridan v. E.I. DuPont de Nemours and

Co., 100 F.3d 1061, 1078 (3d Cir. 1996) (en banc). Because Shipman was employed by

the State, not by any of the Individual Defendants, the District Court properly granted

their motions to dismiss. Unlike individual employees, “a union may be held liable under


       1
       The District Court also denied Shipman’s motion to transfer venue and his motion
for appointment of counsel. To the extent Shipman seeks to challenge these denials, we
conclude that the District Court did not abuse its discretion.

                                             2
Title VII.” Anjelino v. New York Times Co., 200 F.3d 73, 95 (3d Cir. 1999). In this

case, however, Shipman did not claim that the Union “itself instigated or actively

supported” the alleged discrimination. Id. Instead, Shipman contended that Union

employees were “in collusion with management” and “failed to assist” when he sought

help. Thus, we agree that Shipman’s claims against the Union cannot survive a motion to

dismiss. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009).

       In October 2008, the last remaining defendant, the State, propounded

interrogatories to Shipman and filed a request for production of documents. The State

also noticed Shipman’s deposition for November 6, 2008. Shipman informed the State

that he would not attend the deposition and filed a request for additional time to complete

discovery. The District Court granted that request, imposed a discovery deadline of

March 23, 2009, and noted that failure to comply with deadlines would result in dismissal

of the case. The State re-noticed Shipman’s deposition for March 20, 2009, but he failed

to appear at the scheduled time. On April 17, 2009, the State filed a motion to dismiss,

alleging that Shipman had not complied with court orders and the Federal Rules of Civil

Procedure. The District Court ordered Shipman to show cause why the case should not

be dismissed. In response, the only justification Shipman provided was that he had

“complied with all directions of the Clerk of the Court and/or Orders from the [C]ourt.”

The District Court granted the motion to dismiss.




                                             3
       A District Court has the authority to dismiss a suit sua sponte for failure to

prosecute by virtue of its inherent powers and pursuant to Federal Rule of Civil Procedure

41(b). See Link v. Wabash R.R. Co., 370 U. S. 626, 630-31 (1962). When using

dismissal as a sanction, a District Court is ordinarily required to consider and balance six

factors enumerated in Poulis v. State Farm Fire & Casualty Company, 747 F.2d 863, 868

(3d Cir. 1984). But when a litigant’s conduct makes adjudication of the case impossible,

such balancing under Poulis is unnecessary. See Guyer v. Beard, 907 F.2d 1424, 1429-30

(3d Cir. 1990); see also Spain v. Gallegos, 26 F.3d 439, 454-55 (3d Cir. 1994). In this

case, Shipman was afforded additional time to complete discovery, but thereafter failed to

participate in the discovery process. He did not respond to requests for interrogatories

and production of documents, and he failed to appear for scheduled depositions. Shipman

offered no response to the State’s motion to dismiss for failure to prosecute. The District

Court provided Shipman with an opportunity to explain his failure to participate in the

discovery process, but his response contained no explanation for his inaction. Although

the District Court did not make explicit findings concerning the Poulis factors, we

conclude that, under these circumstances, dismissal for failure to prosecute was

warranted.

       Because we conclude that this appeal presents no substantial question, we will

summarily affirm. See Third Cir. LAR 27.4; I.O.P. 10.6.




                                              4